MERRILL, Justice.
The Housing Authority of the City of Elba filed its bill in the Circuit Court of Coffee County, in Equity, against Mrs. Lena Brunson seeking injunctive relief, temporary and permanent, restraining her from interfering with the entry and the possession of the Housing Authority of certain lands which had been condemned by the Housing Authority.
*385The decisive question in this case is identical with that of Lane v. Housing Authority of the City of Elba, Ala.Sup., 118 So.2d 725. Upon the authority of that case, the decree of the lower court is affirmed.
Affirmed.
LAWSON, STAKELY and COLEMAN, JJ., concur.
On Application for Rehearing.
Motion to set aside submission denied.
Application for rehearing overruled.
LIVINGSTON, C. J., and LAWSON, STAKELY and MERRILL, JJ., concur.